

117 S1092 IS: Agricultural Fairs Rescue Act
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1092IN THE SENATE OF THE UNITED STATESApril 13, 2021Ms. Smith (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo direct the Secretary of Agriculture to establish a program under which the Secretary awards grants to States or State departments of agriculture for the purpose of providing support to agricultural fairs for losses sustained due to COVID–19.1.Short titleThis Act may be cited as the Agricultural Fairs Rescue Act.2.Agricultural Fair Rescue Grants(a)DefinitionsIn this section: (1)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the Coronavirus Disease 2019 (COVID–19). (2)Eligible agricultural fairThe term eligible agricultural fair means a local, county, or State fair that—(A)is—(i)a subunit of a government entity;(ii)a public corporation organized and existing pursuant to State law; or (iii)owned and operated as an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code; and(B)helps farmers, ranchers, or foresters—(i)promote their products; or(ii)expand agricultural markets through conservation programs, agricultural research, educational programs, or other events that encourage agriculture, horticulture, and the domestic arts.(3)StateThe term State means—(A)each of the several States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the United States Virgin Islands; and (G)the Commonwealth of the Northern Mariana Islands.(4)State department of agricultureThe term State department of agriculture means—(A)the agency, commission, or department of a State government responsible for agriculture in the State; or(B)another appropriate State agency assigned with the promotion of agricultural fairs.(b)Authorization for grantsNot later than September 30, 2021, the Secretary of Agriculture, acting through the Administrator of the Agricultural Marketing Service, shall award a grant to each State department of agriculture for the purpose of providing support to eligible agricultural fairs for losses sustained by those eligible agricultural fairs due to COVID–19.(c)Amount of grantThe amount of a grant to a State department of agriculture under this section shall be based on the difference between—(1)the average attendance at agricultural fairs in the applicable State for—(A)a calendar year occurring during the 3-calendar-year period beginning with calendar year 2017; or(B)if attendance data is not available for the entire 3-calendar-year period described in subparagraph (A), a period shorter than a calendar year occurring during that 3-calendar-year period; and(2)the average attendance at agricultural fairs in the applicable State for calendar year 2020.(d)ConditionsAs a condition on the receipt of a grant under this section, a State department of agriculture shall agree—(1)to prioritize supporting eligible agricultural fairs in the State facing the greatest financial hardship; and(2)to use not more than 5 percent of grant funds for administrative costs incurred in providing support to eligible agricultural fairs.(e)Use of fundsA State department of agriculture that receives a grant under this section may only use grant funds to assist eligible agricultural fairs that—(1)host annual events that are drivers and promoters of agribusiness in the State (as determined by the State);(2)have experienced a closure, stoppage, or cancellation of local, county, or State fair operations as a direct or indirect result of—(A)the COVID–19 national emergency; or(B)any associated actions taken by any governmental authority at the Federal, State, county, or municipal level in response to that national emergency;(3)agree to, and demonstrate the intent to, reestablish a fair not later than 18 months after the termination of the COVID–19 national emergency;(4)agree to use all grant funds during the 18-month period that begins on the date on which those funds are received;(5)agree to use funds received under this section—(A)for operating capital expenses;(B)to reimburse operating expenses paid from reserves not originally intended for operating expenses;(C)to repay indebtedness incurred to pay operating expenses; or (D)to repay other third parties that contributed to funding operating expenses; and(6)agree not to use funds received under this section for capital improvements.(f)Funding(1)In generalThere is authorized to be appropriated to make grants under this section $500,000,000 for—(A)fiscal year 2021;(B)each succeeding fiscal year occurring during the COVID–19 national emergency; and (C)the first fiscal year immediately following the fiscal year in which the COVID–19 national emergency is terminated.(2)Administrative expensesOf the funds made available under paragraph (1) to carry out this section for a fiscal year, not more than 8 percent may be used for expenses related to administering the program under this section.